Case 8:20-cv-00043-JVS-ADS Document 86-2 Filed 05/08/20 Page 1 of 3 Page ID #:651




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
                             UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial Protection, )
13                                            )                   Case No.: 8-20-cv-00043-JVS-ADS
                      Plaintiff,              )
14                                            )                   DECLARATION OF COLIN
                 vs.                          )                   REARDON IN SUPPORT OF
15                                            )                   PLAINTIFF’S MOTION TO SERVE
     Chou Team Realty, LLC et al.,            )                   DEFENDANTS ASSURE DIRECT
16                                            )                   SERVICES, INC. AND FRANK
                      Defendants.             )                   ANTHONY SEBREROS BY
17                                            )                   ALTERNATIVE MEANS AND TO
                                              )                   EXTEND TIME TO SERVE THEM
18                                            )
19
     I, Colin Reardon, pursuant to 28 U.S.C. § 1746, declare as follows:
20
           1.         I am a Senior Litigation Counsel for Plaintiff Bureau of Consumer
21
     Financial Protection (“Bureau”) and lead counsel in this action. My business
22
     address is 1700 G Street, NW, Washington, D.C. 20552.
23
           2.         The facts set forth in this declaration are based on my personal
24
     knowledge or information made known to me in the course of my official
25
     duties.
26
27
28                      DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE
               DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK ANTHONY SEBREROS BY ALTERNATIVE MEANS
                                          AND TO EXTEND TIME TO SERVE THEM

                                                         1
Case 8:20-cv-00043-JVS-ADS Document 86-2 Filed 05/08/20 Page 2 of 3 Page ID #:652




 1         3.      The Bureau engaged First Legal Support Services (“First Legal”)
 2   to try to serve Frank Anthony Sebreros (“Sebreros”) in his capacity as an
 3   individual defendant and as the registered agent for Assure Direct Services, Inc.
 4         4.      On April 10, 2020, I authorized First Legal to conduct a skip trace
 5   to identify the current addresses for Sebreros.
 6         5.      That same day, First Legal provided the results of the skip trace to
 7   the Bureau. The skip trace did not identify a new address for Sebreros.
 8         6.      During its investigation, the Bureau obtained business records
 9   obtained from a financial institution that holds bank accounts on which
10   Sebreros was a signatory. In these records, I located the email address
11   fsebreros@gmail.com, which was associated with Sebreros in the last two
12   years. This address also appears in more than 25 email communications also
13   obtained by the Bureau during this investigation, and in an account application
14   produced to the Bureau by Experian for Defendant Lend Tech Loans, Inc.
15         7.      As described in my April 8, 2020 declaration, I emailed a copy of
16   the Complaint and summons to Sebreros at fsebreros@gmail.com, on April 3,
17   2020. See Reardon Decl. ¶ 19, ECF No. 67-2. Since then, I have not received
18   any response from Sebreros to the email. I also have not received any
19   automated response indicating an issue with the delivery of the email as is
20   typical, in my experience, when an email address is deactivated.
21         8.      As described in my April 8, 2020 declaration, in January I left a
22   voicemail for Sebreros at a phone number associated with him and in April I
23   left another voicemail at a different phone number associated with him. See
24   Reardon Decl. ¶¶ 17-18, ECF No. 67-2. To date, I have not received any
25   response to those voicemails.
26
27
28                   DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE
            DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK ANTHONY SEBREROS BY ALTERNATIVE MEANS
                                       AND TO EXTEND TIME TO SERVE THEM

                                                      2
Case 8:20-cv-00043-JVS-ADS Document 86-2 Filed 05/08/20 Page 3 of 3 Page ID #:653




 1         9.      On May 4, 2020, Sean Burke, an attorney who represents certain
 2   defendants and relief defendants in this action, indicated to the Bureau that the
 3   phone number 949-678-9729 is associated with Sebreros.
 4         10.     On that date, I twice attempted to call that phone number. Each
 5   time, the phone rang several times and no one picked up, and then an automated
 6   message said that the person I had called had not set up voicemail. The line
 7   then disconnected.
 8
 9   I declare under penalty of perjury that the foregoing is true and correct.
10
11   Executed on: May 8, 2020
12
                                                     /s/ Colin Reardon      __
13                                                   Colin Reardon
                                                     Bureau of Consumer Financial Protection
14                                                   1700 G Street, NW
                                                     Washington, D.C. 20552
15
                                                     Attorney for Plaintiff Bureau of
16                                                   Consumer Financial Protection
17
18
19
20
21
22
23
24
25
26
27
28                   DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE
            DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK ANTHONY SEBREROS BY ALTERNATIVE MEANS
                                       AND TO EXTEND TIME TO SERVE THEM

                                                      3
